DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a static mixer for a multimaterial aerosol jet printhead, the mixer comprising a plurality of mixing elements contained in a hollow flow tube for mixing two or more ink streams, wherein each ink stream comprises aerosolized droplets of a distinct ink material.

3.	U.S. Patent application publication number 2012/0039147 to Greter et al. disclosed a similar invention in Fig. 1a. Unlike in the instant application, Greter et al. are silent about “wherein each ink stream comprises aerosolized droplets of a distinct ink material”.

4.	U.S. Patent application publication number 2003/0190565 to Fujiwara et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Fujiwara et al. are silent about “the mixer comprising a plurality of mixing elements contained in a hollow flow tube for mixing two or more ink streams, wherein each ink stream comprises aerosolized droplets of a distinct ink material”.

5.	U.S. Patent application publication number 2004/0012112 to Davidson et al. also disclosed a similar invention in Fig. 25. Unlike in the instant application, Davidson et al. are also silent about “wherein each ink stream comprises aerosolized droplets of a distinct ink material”.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853